Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 7-9, 13-15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2014/0198851 in view of Cohen et al. US 2014/0184813 and further in view of Brockmann et al. US 2014/0362086.

Zhao discloses:
1. and under similar rationale 7. A semiconductor apparatus comprising logic implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic (0014-5), 13. At least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a computing system, cause the computing system (Fig, 7: memory 712, processor 710), and 19. A method. A source device comprising: wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to: generate a scene change notification in response to a movement of the camera, and modify an encoding scheme associated with the video content in response to the scene change notification (Fig. 3: P-frame includes a scene change 42 or checks motion at 46 and 50, 44-54 decide frame type to encode; Fig. 2 has something similar for I frame).
(0023: image capture device 100 may be implemented as a camera module 101 of a camera module type may include a plurality of lenses 103, an image sensor 105 mounted on a substrate 107, and a circuit 109)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to be able to capture on a camera the video content that is being encoded (Zhao 0065).
Zhao does not explicitly disclose the following, however Brockmann teaches wherein the modified encoding scheme is to include a modified frame stitching pattern (0043).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to be able to the output of the stitching module is a sequence of encoded video frames that contain both intra-frame encoded macroblocks and inter-frame encoded macroblocks (Brockmann 0043).
	
2. and under similar rationale 8, 14, and 20. The source device of claim 1,
Zhao does not explicitly disclose the following, however Brockmann wherein the modified encoding scheme is to further include a modified quality level and wherein the modified frame stitching pattern is to include shifting successive frames left or right (0043;Fig. 9; 0068).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to be able to the output of the stitching module is a sequence of encoded video frames that contain both intra-frame encoded macroblocks and inter-frame encoded macroblocks (Brockmann 0043).

3. and under similar rationale 9, 15, and 21. The source device of claim 1, further including a motion sensor, wherein the logic is to detect the movement based on one or more of a signal from the (Fig. 4: motion level module 68, scene change module 62, comparison module 60, motion vector module 64; Fig. 3: 42, 46, 50).

Claim 4, 5, 10, 11, 16, 17, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2014/0198851 in view of Cohen et al. US 2014/0184813 and further in view of Brockmann et al. US 2014/0362086 and further in view of Yamagishi et al. US 2008/0030450.
4. and under similar rationale 10, 16, and 22. The source device of claim 3, 
Zhao does not explicitly disclose the following, however Yamagishi teaches wherein the logic is to: identify a full-frame difference threshold, wherein the scene analysis information is to include frame difference data, and compare the frame difference data to an intermediate threshold that is less than the full-frame difference threshold, wherein the scene change notification is to be generated when the frame difference data exceeds the intermediate threshold (0176: one frame of video effective period is divided into M.times.N blocks, and average luminance YSmn(i) is calculated about each block and compared with average luminance YSmn(i-1) of each block of the previous frame. Then, the number V of blocks in which the difference YSmn(i)-YSmn(i-1) exceeds U is obtained, and a scene change is detected and the scene change detect value S is outputted when the number V of blocks exceeds half, or exceeds a threshold W. Also, when a known circuit such as an IP conversion circuit or a signal processing circuit has a scene change detection, the scene change detection value can be used.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to use another identified method of selecting the scene change threshold (Yamagishi 0176).

5. and under similar rationale 11, 17, and 23. The source device of claim 4, 
 (0176: one frame of video effective period is divided into M.times.N blocks, and average luminance YSmn(i) is calculated about each block and compared with average luminance YSmn(i-1) of each block of the previous frame. Then, the number V of blocks in which the difference YSmn(i)-YSmn(i-1) exceeds U is obtained, and a scene change is detected and the scene change detect value S is outputted when the number V of blocks exceeds half, or exceeds a threshold W. Also, when a known circuit such as an IP conversion circuit or a signal processing circuit has a scene change detection, the scene change detection value can be used.).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to use another identified method of selecting the scene change threshold (Yamagishi 0176).

Claim 6, 12, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2014/0198851 in view of Cohen et al. US 2014/0184813 and further in view of Brockmann et al. US 2014/0362086and further in view of Campbell US 2017/0351922.
6. and under similar rationale 12, 18, and 24. The source device of claim 1, 
Zhao does not explicitly disclose the following, however Campbell teaches wherein the modification of the encoding scheme is to be based on a velocity at which the camera is moving (0028: the accelerometer 220 collects motion data, comprising velocity and/or acceleration vectors representative of motion of the camera 130… the microcontroller may integrate the received acceleration data to determine the velocity profile of the camera 130 during the recording of a video; 0037: video editing module 320 can identify any of the following as an event of interest within the metadata: a greater than threshold change in acceleration or velocity within a pre-determined period of time, a maximum or above-threshold velocity or acceleration).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to attach metadata that can be categorized into events (Campbell 0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yip et al. US 2019/0045222 0038: 360 degree image is an image photographed by a stitching camera and stitched, and may provide a view at all 360 degrees if the user changes a location or orientation.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483